


    
Exhibit 10.2
EXECUTION VERION




AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of November 5, 2015 (this
“Amendment”), among THE KEYW CORPORATION, a Maryland corporation (the
“Borrower”), each of the undersigned guarantors (the “Guarantors”) the Lenders
party hereto and ROYAL BANK OF CANADA, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders (such capitalized term
and, unless otherwise specified, all other capitalized terms not otherwise
defined herein shall have the meanings set forth in the Credit Agreement
referred to below).


WHEREAS, the Borrower, the Lenders party thereto and the Administrative Agent
and the other parties named therein, are party to that certain Credit Agreement,
dated as of July 21, 2014 (as amended by Amendment No. 1 to Credit Agreement,
dated as of January 15, 2015, and as further amended, amended and restated,
supplemented or otherwise modified to (but not including) the date hereof, the
“Credit Agreement”), pursuant to which the Lenders have made certain extensions
of credit available to and on behalf of the Borrower; and


WHEREAS, the Borrower and the Lenders party hereto have agreed to amend the
Credit
Agreement, but only on the terms and conditions herein set forth.


NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:


Section 1.    Credit Agreement Amendments.


(a)    Section 1.01 of the Credit Agreement is amended by adding the following
definitions in the appropriate alphabetical order:


“Accommodation Period” means the period commencing on and including the
Amendment
No. 2 Effective Date, through and including March 31, 2016.


“Amendment No. 2 to Credit Agreement” means Amendment No. 2 to Credit Agreement,
dated as of November 5, 2015 between the Borrower, the Guarantors party thereto,
the Lenders party thereto and the Administrative Agent.


“Amendment No. 2 Effective Date” means November 5, 2015, being the date on which
Amendment No. 2 to Credit Agreement became effective.


“Minimum Cash” means, as of any date of determination, the sum of all cash and
Cash Equivalents of the Loan Parties on such date that (i) do not appear (or
would not be required to appear) as “restricted” on a consolidated balance sheet
of the Parent and (ii) is not subject to any Liens other than Liens securing
Obligations or permitted under Section 8.01(c), (m) or (o).






--------------------------------------------------------------------------------




(b) The definition of “Applicable Rate” set forth in Section 1.01 of the Credit
Agreement is amended by restating the table contained in such definition in its
entirety as follows:


Pricing
 
Consolidated Senior Secured
 
Eurodollar Rate
 
Base Rate
Tier
 
Leverage Ratio
 
Loans
 
Loans
1
 
< 0.50:1.00
 
3.50%
 
2.50%
2
 
> 0.50:1.00 but < 1.00:1.00
 
3.75%
 
2.75%
3
 
> 1.00:1.00
 
4.25%
 
3.25%



(c)    The definition of “Consolidated Total Leverage Ratio” set forth in
Section1.01 of the Credit Agreement is amended by adding the following
immediately after the reference to “(i)” contained therein: “other than for
purposes of any determination of the Consolidated Total Leverage Ratio made
during the Accommodation Period,”.


(d)    Section 2.01 of the Credit Agreement is amended by replacing clause (i)
in the proviso thereto in its entirety with the following:


“(i) the Total Revolving Outstandings shall not exceed (x) during the
Accommodation Period, the lesser of (1) the Revolving Commitments and (2)
$20,000,000 and (y) at all other times, the Revolving Commitments,”.


(e)    Section 2.03(a)(i) of the Credit Agreement is amended by replacing clause
(x) in the proviso thereto in its entirety with the following:


“(x) the Total Revolving Outstandings shall not exceed (1) during the
Accommodation Period, the lesser of (A) the Revolving Commitments and (B)
$20,000,000 and (2) at all other times, the Revolving Commitments,”.


(f)    Section 2.04(a) of the Credit Agreement is amended by replacing clause
(i) in the proviso thereto in its entirety with the following:


“(i) the Total Revolving Outstandings shall not exceed (x) during the
Accommodation Period, the lesser of (1) the Revolving Commitments and (2)
$20,000,000 and (y) at all other times, the Revolving Commitments,”.


(g)    Section 2.05(b) of the Credit Agreement is amended by replacing the words
“the Revolving Commitments then in effect” in the first sentence thereof with
the following:


“(x) during the Accommodation Period, the lesser of (1) $20,000,000 and (y) the
Revolving Commitments then in effect and (y) at all other times, the Revolving
Commitments then in effect”.


(h)    Section 2.09(a) of the Credit Agreement is amended by replacing reference
to “0.50%” with “0.625%” where it appears therein.


(i)    Section 5.02 of the Credit Agreement is amended by adding the following
new clause (d) immediately below clause (c) of Section 5.02:


“(d) After giving effect to such proposed Credit Extension and the application
of the proceeds thereof, the Consolidated Senior Secured Leverage Ratio,
determined on a Pro Forma Basis, would not exceed 2.25:1.00.”


(j)    Article VII of the Credit Agreement is amended by adding the following
new Section 7.15 to the end thereof:






--------------------------------------------------------------------------------




“Section 7.15. Financial Forecast and Hexis Strategy. On or prior to December
15, 2015, deliver to the Administrative Agent and each Lender, in form and
detail satisfactory to the Administrative Agent: (i) updated forecasts prepared
by management of the Parent of consolidated statements of income or operations
of the Parent and its Subsidiaries on a quarterly basis through and including
the fiscal year ended December 31, 2017, and (ii) a strategy and plan prepared
by management of the Parent regarding Hexis Cyber Solutions, Inc. (including the
management and ownership thereof).”.


(k)    Section 8.02 of the Credit Agreement is amended by adding the following
paragraph to the end thereof:


“Notwithstanding anything to the contrary contained in this Section 8.02, no
Loan Party shall, nor shall it permit any Subsidiary to, make any Investments in
reliance on either Section 8.02(g) or Section 8.02(n) during the Accommodation
Period.”.


(l)    Section 8.06 of the Credit Agreement is amended by adding the following
paragraph to the end thereof:


“Notwithstanding anything to the contrary contained in this Section 8.06, during
the Accommodation Period, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, other than in accordance with Section 8.06(d), (e) and/or (f).”.
(m)    Section 8.12(b) of the Credit Agreement is amended and restated in its


“(b) Consolidated Cash Interest Coverage Ratio. Permit the Consolidated Cash
Interest Coverage Ratio (1) as of the end of any fiscal quarter of the Parent
(other than for the fiscal quarter ended September 30, 2015) during the
applicable period to be less than 3.50:1.00, or (2) as of the end of the fiscal
quarter of the Parent ended September 30, 2015, to be less than
1.60:1.00.”


(n) Section 8.12 of the Credit Agreement is amended by adding the fol- lowing
new clause (c) immediately below clause (b) of Section 8.12:


“(c)    Minimum Cash. Permit Minimum Cash of the Parent to be less than
$10,000,000 at any time during the Accommodation Period”


(o)    Section 9.01(b)(ii) of the Credit Agreement is amended by replacing the
reference to “or 7.11” contained therein with a reference to “7.11 or 7.15”.


Section 2. Representations and Warranties, No Default. The Borrower represents
and warrants to the Administrative Agent and the Lenders as of the Amendment No.
2 Effective Date (as defined below) that: (a) this Amendment is within each Loan
Party’s corporate or other organizational powers; (b) this Amendment has been
duly authorized by all necessary corporate or other organizational action; and
(c) this Amendment does not and will not (i) contravene the terms of any of such
Person’s organizational documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (A) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (B) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject
or (iii) violate in any material respect any Law to which such Person or its
property is subject. This Amendment has been duly executed and delivered by each
of the Loan Parties and constitutes, a legal, valid and binding obligation of
such Loan Party, enforceable against it in accordance with its terms. This
Amendment does not require any consent, approval, exemption or authorization of,
registration or filing (other than any filings required under applicable Federal
or state securities laws) with, or any other action by, any Governmental
Authority or any other Person.






--------------------------------------------------------------------------------




Section 3. Conditions to Effectiveness of Amendment. This Amendment shall become
effective on the date (the “Amendment No. 2 Effective Date”) on which each of
the following conditions are satisfied or waived by each applicable party:


(a) The Administrative Agent shall have received executed signature pages to
this Amendment from the Lenders, the Borrower and each other Loan Party;


(b) The representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects on and as of Amendment
Effective Date with the same effect as though such representations and
warranties had been made on and as of the Amendment Effective Date, provided
that, to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct in all material respects as
of such earlier date;


(c)    At the time of and immediately after giving effect to this Amendment, no
Default has occurred and is continuing;


(d) The Borrower shall have paid or caused to be paid all reasonable and
documented out-of-pocket costs and expenses incurred by the Administrative Agent
and its Affiliates (without duplication) including the reasonable fees, charges
and disbursements of legal counsel to the Administrative Agent incurred in
connection with this Amendment; and


(e) The Borrower shall have paid, (i) for the account of each Lender that has
returned an executed signature page to this Amendment to the Administrative
Agent at or prior to 5:00 p.m. (New York City time) on November 3, 2015, consent
fees in the amount equal to 0.10% of the sum, without duplication, of such
Lender’s outstanding Revolving Loans and Revolving Commitments and (ii) for the
account of Royal Bank of Canada (or its applicable affiliates), such other fees
as shall have been agreed with Royal Bank of Canada in writing prior to the date
hereof.


Section 4. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
other electronic transmission (i.e. a “PDF” or “TIF”) shall be effective as
delivery of a manually executed counterpart hereof.
Section 5. Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


Section 6. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.


Section 7. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders under the
Credit Agreement or any other Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of either
such agreement or any other Loan Document, and each Loan Party acknowledges and
agrees that each of the Loan Documents to which it is a party or otherwise bound
shall continue in full force and effect and that all of its obligations
thereunder shall be valid and enforceable and shall not be impaired or limited
by the execution or effectiveness of this Amendment. Each and every term,
condition, obligation, covenant and agreement contained in the Credit Agreement
or any other Loan Document is hereby ratified and reaffirmed in all respects and
shall continue in full force and effect. Each Loan Party ratifies and reaffirms
its obligations under the Loan Documents to which it is party, the Liens granted
by it pursuant to the Collateral Documents, which continue to secure the
Obligations, and if such Loan Party is a Guarantor, its guaranty of the
Obligations pursuant to the Guaranty. From and after the Amendment Effective
Date, all references to the Credit Agreement in any Loan Document shall, unless
expressly provided otherwise, refer to the Credit Agreement as amended by this
Amendment.




--------------------------------------------------------------------------------




In entering into this Amendment, each Lender has undertaken its own analysis and
has not relied on any other Lender in making its decision to enter into this
Amendment. This Amendment constitutes a Loan Document. The Borrower agrees to
pay all reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent in connection with the preparation, execution, delivery and
administration of this Amendment and the other instruments and documents to be
delivered hereunder (including, without limitation, the reasonable fees and
expenses of counsel for the Administrative Agent) in accordance with the terms
of Section 11.04 of the Credit Agreement.


[SIGNATURE PAGES FOLLOW]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
Borrower:
 
THE KEYW CORPORATION,
 
 
a Maryland corporation
 
 
 
 
 
 
 
By:
/s/ Philip L. Calamia
 
 
 
Name:
Philip L. Calamia
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
Guarantors:
 
THE KEYW HOLDING CORPORATION,
 
 
a Maryland corporation
 
 
 
 
 
 
 
By:
/s/ Philip L. Calamia
 
 
 
Name:
Philip L. Calamia
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
THE ANALYSIS GROUP, LLC,
 
 
a Virginia limited liability company
 
 
 
 
 
 
 
By:
/s/ Philip L. Calamia
 
 
 
Name:
Philip L. Calamia
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
EVEREST TECHNOLOGY SOLUTIONS, INC.,
 
 
a Delaware corporation
 
 
 
 
 
 
 
By:
/s/ Philip L. Calamia
 
 
 
Name:
Philip L. Calamia
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
HEXIS CYBER SOLUTIONS, INC.,
 
 
a Maryland corporation
 
 
 
 
 
 
 
By:
/s/ Philip L. Calamia
 
 
 
Name:
Philip L. Calamia
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
AEROPTIC, LLC,
 
 
a Massachusetts limited liability company
 
 
 
 
 
 
 
By:
/s/ Philip L. Calamia
 
 
 
Name:
Philip L. Calamia
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 





--------------------------------------------------------------------------------




 
 
 
 
 
 
 
SENSAGE, INC.,
 
 
a California corporation
 
 
 
 
 
 
 
By:
/s/ Philip L. Calamia
 
 
 
Name:
Philip L. Calamia
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
PONTE TECHNOLOGIES, LLC,
 
 
a Maryland limited liability company
 
 
 
 
 
 
 
By:
/s/ Philip L. Calamia
 
 
 
Name:
Philip L. Calamia
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 







--------------------------------------------------------------------------------




 
 
ROYAL BANK OF CANADA,
 
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ Sinan Tarlan
 
 
 
Name:
Sinan Tarlan
 
 
 
Title:
Authorized Signatory
 
 
 
 
 
 





--------------------------------------------------------------------------------




 
 
BANK OF AMERICA, N.A.
 
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ Mark A. Zirkle
 
 
 
Name:
Mark A. Zirkle
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 





--------------------------------------------------------------------------------




 
 
SUNTRUST BANK
 
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ Paul Deerin
 
 
 
Name:
Paul Deerin
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 





--------------------------------------------------------------------------------




 
 
Acknowledged and Accepted
 
 
ROYAL BANK OF CANADA,
 
 
as Administrative Agent
 
 
 
 
 
 
 
By:
/s/ Ann Hurley
 
 
 
Name:
Ann Hurley
 
 
 
Title:
Manager, Agency
 
 
 
 
 
 





